Citation Nr: 1818458	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran had active service in the Air Force from March 1997 to February 2001 and April 2002 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in an October 2016 video conference hearing.  This issue was previously before the Board in January 2017 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C. § 7107(a)(2) (2012).

In February 2018, the Veteran filed claims for entitlement to service connection for burning mouth and tongue caused by gastroesophageal reflux disorder (GERD), post-nasal drip caused by GERD, and chronic pharyngitis due to constant GERD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the October 2016 Board hearing, the Veteran testified that he was not able to work due to his GERD symptoms.  See October 2016 Board hearing transcript, p. 5; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection is in effect for GERD, which is rated 60 percent disabling effective February 3, 2009 and hemorrhoids which are rated 10 percent disabling effective March 31, 2006.  Accordingly, the Veteran meets the minimum percentage requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).  

In a letter dated January 31, 2017, the RO asked the Veteran to complete and return an enclosed Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  To date, this form has not been received.  The AOJ should provide Veteran with an additional opportunity to complete this form.  The Veteran is on notice that under 38 C.F.R. § 3.158(a) (2017), his claim for a TDIU will be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940.

Pursuant to the January 2017 remand directives, a VA examination was scheduled on July 2017 and the Veteran failed to report.  The AOJ should again schedule a VA examination.  The Veteran is on notice that when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Further, in March 2018 written argument, The American Legion offered argument in support of the Veteran's entitlement to a TDIU.  To date, however, as noted above, the Veteran has not completed and filed a VA Form 21-8940.  Absent a competed VA Form 21-8940, entitlement to TDIU may be denied if one is not submitted following this remand.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-8940.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  All actions to obtain the requested information should be documented fully in the claims file.  The Veteran should be notified that under 38 C.F.R. § 3.158(a) (2017) his claim for a TDIU will be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940.

2.  Request that the Veteran identify any and all outstanding VA and private treatment records related to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, after conducting any further development deemed warranted, including a VA examination, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

